DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.  Claims 1–20 are pending. Claims 1–20 are currently rejected.
	
Claim Rejections - 35 USC § 103
Claims 1-3, 7-9, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0045100 A1) hereinafter “Park-2021” in view of Heo et al. (US 2014/0092865 A1) hereinafter “Heo”.
Regarding claim 1:
Park-2021 discloses a method comprising: receiving by a first wireless device (Fig. 11, 1120) from a base station (Fig. 11, 1110): 
a first physical uplink control channel (PUCCH) configuration for reporting uplink feedback to the base station, the first PUCCH configuration indicating a first PUCCH (Para. [0176], a PUCCH resource for Uu HARQ transmission responding to a PDSCH); 
a second PUCCH configuration for reporting sidelink feedback to the base station, the second PUCCH configuration indicating a second PUCCH (Fig. 12, S1210, Para. [0152], A/N window); 
transmitting, to the base station via a first PUCCH resource of the first PUCCH configuration, an uplink feedback report of a downlink transport block (Para. [0176], Uu HARQ transmission responding to a PDSCH); and
transmitting, to the base station, via a second PUCCH resource of the second PUCCH configuration, a sidelink feedback report (Para. [0149], Fig. 12, S1250) of a sidelink transport block transmitted by the first wireless device to a second wireless device (Fig. 12, 1230).
Park-2021 does not disclose: the first PUCCH configuration indicating one or more first PUCCH formats; the second PUCCH configuration indicating one or more second PUCCH formats; transmitting the uplink feedback report via a first PUCCH format of the one or more first PUCCH formats; transmitting the sidelink feedback report via a second PUCCH format of the one or more second PUCCH formats.
Heo teaches receiving configuration parameters indicating a PUCCH format for transmitting uplink feedback report to a base station; (Para. [0069], “the configuration information includes an indication of a PUCCH format for communication of the HARQ-ACK”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Heo to include the features that the first PUCCH configuration indicating one or more first PUCCH formats, the second PUCCH configuration indicating one or more second PUCCH formats, transmitting the uplink feedback report via a first PUCCH format of the one or more first PUCCH formats, and transmitting the sidelink feedback report via a second PUCCH format of the one or more second PUCCH formats, in order to enable the size of HARQ feedback to be configurable by base station. 
	Regarding claim 2:
Park-2021 further discloses receiving the downlink transport block (Para. [0176], a HARQ transmission corresponding to a PDSCH suggests UE receiving a downlink transport block on PDSCH). 
Regarding claim 3:
Park-2021 further discloses transmitting the sidelink transport block to the second wireless device (Fig. 12, S1230).  
	Regarding claim 7:
Park-2021 further discloses wherein the second PUCCH resource is determined based on the second PUCCH (Para. [0152], A/N window) and a second PUCCH resource indicator (Para. [0152], a transmission timing indicated by SL DCI).
Regarding claim 8:
Park-2021 further discloses wherein the second PUCCH resource indicator is configured by the base station (Para. [0152]). 
Regarding claim 9:
Park-2021 further discloses wherein the second PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message (Para. [0152]).
Regarding claim 11:
Park-2021 discloses a first wireless device (Fig. 18, 1850) comprising: 
one or more processors (Fig. 18, 1870); and memory (Fig. 18, 1866) storing instructions (Para. [0184]) that, when executed by the one or more processors, cause the wireless device to: 
receive from a base station (Fig. 11, 1110): a first physical uplink control channel (PUCCH) configuration for reporting uplink feedback to the base station, the first PUCCH configuration indicating a first PUCCH (Para. [0176], a PUCCH resource for Uu HARQ transmission responding to a PDSCH); a second PUCCH configuration for reporting sidelink feedback to the base station, the second PUCCH configuration indicating a second PUCCH (Fig. 12, S1210, Para. [0152], A/N window); transmit, to the base station via a first PUCCH resource of the first PUCCH configuration, an uplink feedback report of a downlink transport block (Para. [0176], Uu HARQ transmission responding to a PDSCH); and transmit, to the base station, via a second PUCCH resource of the second PUCCH configuration, a sidelink feedback report (Para. [0149], Fig. 12, S1250) of a sidelink transport block transmitted by the first wireless device to a second wireless device (Fig. 12, 1230).
Park-2021 does not disclose: the first PUCCH configuration indicating one or more first PUCCH formats; the second PUCCH configuration indicating one or more second PUCCH formats; transmitting the uplink feedback report via a first PUCCH format of the one or more first PUCCH formats; transmitting the sidelink feedback report via a second PUCCH format of the one or more second PUCCH formats.
Heo teaches receiving configuration parameters indicating a PUCCH format for transmitting uplink feedback report to a base station; (Para. [0069], “the configuration information includes an indication of a PUCCH format for communication of the HARQ-ACK”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Heo to include the features that the first PUCCH configuration indicating one or more first PUCCH formats, the second PUCCH configuration indicating one or more second PUCCH formats, transmitting the uplink feedback report via a first PUCCH format of the one or more first PUCCH formats, and transmitting the sidelink feedback report via a second PUCCH format of the one or more second PUCCH formats, in order to enable the size of HARQ feedback to be configurable by base station. 
Regarding claims 12-13 and 17-18:
See rejections of claims 2-3 and 7-8. 
Regarding claim 20:
 See rejection of Claim 1.  Claim 20 is directed to the same features performed by the base station and wireless device of claim 1.

Claims 4-6, 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park-2021 in view of Heo, and further in view of Park (US 2020/0099479 A1) hereinafter “Park-2020”.
Regarding claim 4:
Park-2021 does not disclose the first PUCCH resource is determined based on the first PUCCH and a first PUCCH resource indicator.
Park-2020 teaches a PUCCH resource is determined based on a PUCCH and a PUCCH resource indicator (Para. [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Park-2020 to include the features that the first PUCCH resource is determined based on the first PUCCH and a first PUCCH resource indicator, in order to enable allocation of HARQ feedback to be configurable by base station. 
	Regarding claim 5:
Park does not disclose the first PUCCH resource indicator is configured by the base station.
Park-2020 teaches a PUCCH resource indicator is configured by the base station (Para. [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Park-2020 to include the features that the first PUCCH resource indicator is configured by the base station, in order to enable allocation of HARQ feedback to be configurable by base station. 
Regarding claim 6:
	Park-2021 does not disclose wherein the first PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message.
 Park-2020 teaches the PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message (Para. [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Park-2020 to include the features that the first PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message, in order to enable allocation of HARQ feedback to be configurable by base station. 
Regarding claim 10:
Park further disclose the second PUCCH configuration is configured by one or more radio resource control (RRC) messages (Para. [0152]).
Park does not disclose the first PUCCH configuration is configured by one or more radio resource control (RRC) messages.
Park-2020 teaches PUCCH resource configuration is configured by one or more radio resource control (RRC) message (Para. [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2021 in view of Park-2020 to include the features that the first PUCCH configuration is configured by one or more radio resource control (RRC) messages., in order to enable allocation of HARQ feedback to be configurable by base station. 
Regarding claims 14-16 and 19:
See rejections of claims 4-6 and 10

 Response to Arguments
	Rejections under 35 U.S.C. 112: 
	The rejections of claims 1-20 have been withdrawn in view of the amendments to the claims. 
	Rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claim 1-20 have been considered but are moot in view of the new ground of rejection in the current Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465